Citation Nr: 1426778	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to an initial rating higher than 20 percent for gout.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1992 to February 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2011, the Board remanded the claim of service connection for a bilateral hearing loss disability for further development.  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In September 2013, the Board remanded the claim of service connection for a bilateral hearing loss disability for further development.  

In a statement in February 2014, the Veteran raised the claim of service connection for sleep apnea and a claim for increase for hemorrhoids, which are referred to the RO for appropriate action.  

The claim for increase for gout is addressed is REMANDED to an Agency of Original Jurisdiction.









FINDINGS OF FACT

1.  A current right ear hearing loss disability under 38 C.F.R. § 3.385 is not shown.  

2.  A current left ear hearing loss disability under 38 C.F.R. § 3.385 had onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

2.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for a left ear hearing loss disability, VCAA compliance need not be addressed further as to that claim.  







Duty to Notify

On the claim of service connection for a right ear hearing loss disability, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a post-adjudication VCAA notice by letter dated in September 2006.  As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess (notice of the elements of the claim).

As VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  




The procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in March 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service records, VA records, and private medical records.  

The Veteran was afforded VA examinations in December 2005, July 2011, September 2012, and December 2013.  As the reports of the VA examinations were based on the Veteran's medical history and described hearing loss in sufficient detail so that the Board's review of the claim is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.







Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Evidence

The Veteran asserts that hearing loss is due to in-service noise exposure as a helicopter pilot and from rocket fire from naval ships and tours in Kosovo and the Persian Gulf.  The Veteran asserts that hearing loss began in service and has continued since service.  

The Veteran served on active duty from April 1992 to February 2006.  

The service treatment records do not show a hearing loss disability in either ear for the purpose of VA disability compensation under 38 C.F.R. § 3.385 (an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent (also referred to as the standard for VA disability compensation)). 

In February 2006 on separation examination, Veteran gave a history of hearing loss.  The examiner noted that the Veteran had reduced hearing capacity after years of service.  

During service, in December 2005 on VA an audiological evaluation, the Veteran stated that his duties included flying as a helicopter pilot and performing carrier air operations.  He stated that he fired weapons with his right hand and that he used hearing protection.  He indicated that he required a hearing conservation program.  The Veteran stated that he performed recreational hunting and shooting, and that he used power tools, all with hearing protection.  He stated that he rode motorcycles without hearing protection.  The audiogram results were not indicative of a hearing loss disability in either ear under 38 C.F.R. § 3.385, the standard for VA disability compensation.  The diagnosis was borderline to mild sensorineural hearing loss, bilaterally.  



In May 2010 in an audiological report from Hearing Associates of Northern Virginia the audiogram results that were not indicative of a hearing loss disability in either ear under 38 C.F.R. § 3.385, the standard for VA disability compensation. The examiner stated that the Veteran had normal hearing through 2000 Hertz, sloping to mild sensorineural hearing in both ears.  The examiner stated that the word discrimination was excellent in both ears.  

In July 2011 on VA audiological examination, the VA examiner stated that the audiogram results did not show a hearing loss disability in either ear under the standard for VA disability compensation, 38 C.F.R. § 3.385.  

In May 2012 in a report from the A&A Hearing Group, which included an audiological evaluation, the Veteran gave a history of noise exposure as a pilot in the Navy from 1992 to 2006.  The Veteran also stated that he had noise exposure from recreational activities such as hunting.  He indicated that he first noticed hearing difficulties in 1999.  The audiological report showed hearing test results that were indicative of a left ear hearing loss disability, as the speech discrimination score was 88 percent in the left ear using the Maryland CNC Test, but not in the right ear as the speech discrimination score was 94 percent.   38 C.F.R. § 3.385.  

In September 2012 on VA audiological examination, the VA examiner stated that the hearing test results that were not indicative of a hearing loss disability in either ear under 38 C.F.R. § 3.385, the standard for VA disability compensation.   The VA examiner stated that the hearing thresholds did not meet VA criteria for a disability in either ear.  The VA examiner reviewed the Veteran's medical history and found that the Veteran has noise exposure in service on the basis of the Veteran's occupational specialty.  It was noted that the Veteran's service treatment records showed no hearing loss.  The VA examiner stated that there were no significant changes in hearing thresholds during service that were greater than a normal variability.  It was noted that evaluations in 2010, 2011, and 2012 identified high frequency sensorineural hearing loss.  



The VA examiner stated that it was at least as likely as not that the bilateral hearing loss was due in-service noise exposure while serving as an aviator and air operations officer.  

In December 2013 on VA audiological examination, the VA examiner stated that the hearing test results that were not indicative of a hearing loss disability in either ear under 38 C.F.R. § 3.385.  The diagnoses were right ear sensorineural hearing loss and left ear sensorineural hearing loss.  The VA examiner stated that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event during his military service.  

The VA examiner stated that hearing loss was a symptom known to be associated with noise exposure and that it was at least as likely as not that the Veteran's hearing loss was a result of or caused by his service.  

Analysis

The Veteran is competent to describe impaired hearing, which is within the realm of the Veteran's personal experience, and the Veteran's statement that he had impaired hearing in service is admissible evidence.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

On the claimed right ear hearing loss disability, on the basis of service treatment records alone, a right ear hearing loss disability was not affirmatively shown to be present in service.  






Under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board.  

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  

Also a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is more analogous to an internal process than an immediately observable cause-and-effect relationship.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.  

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that he has a current right ear hearing loss disability under 38 C.F.R. § 3.385 that was present in service, since service, or currently.  To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to claim. 




Also, to the extent the Veteran has expressed an association between the current impaired right ear hearing loss disability and service, the Veteran's opinion as a lay person is limited to inferences that are based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between impaired right ear hearing loss and noise exposure he described in service.  

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a medical professional has diagnosed a right ear hearing loss disability under 38 C.F.R. § 3.385.  As for symptoms that later support a diagnosis by a medical professional of a right ear hearing loss under 38 C.F.R. § 3.385, there is no such evidence. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has current right ear hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

And the Board need not address the theories of service connection, pertaining to chronicity, continuity of symptomatology, or presumptive service connection for a chronic disease.  





Although VA examiners, pursuant to September 2012 and December 2013 VA audiological examination reports, respectively, have related right ear hearing loss to service, the Veteran has simply not been shown to have a right ear hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  

In the absence of competent evidence of a current right ear hearing loss disability under 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.

As for the claimed left ear hearing loss disability, on the basis of service treatment records alone, a left ear hearing loss disability was not affirmatively shown to be present in service.  

The evidence does show that the Veteran had noise exposure in service and that there is a current diagnosis of a left ear hearing loss disability under 38 C.F.R. § 3.385.  

An audiological examination for the VA in December 2005 and a May 2010 audiological report from Hearing Associates of Northern Virginia, as well as VA audiological examinations reports in July 2011, September 2012, and December 2013, all fail to show a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, in May 2012 in a report from A&A Hearing Group, with an audiological evaluation, does show a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, although the September 2012 and December 2013 VA audiological examination reports did not find a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, the respective examiners did relate the Veteran's hearing loss to service.  


Further, the Veteran is competent to describe noise exposure and impaired hearing in service and since service, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

Additionally, the Veteran is already service-connected for tinnitus based on noise exposure during service.  

As the record shows a current left ear hearing loss disability under 38 C.F.R. § 3.385 during the during the pendency of a claim, the Board cannot conclude that the preponderance of the evidence is against the claim, and the Veteran prevails on the claim of service connection for a left ear hearing loss disability under 38 C.F.R. § 3.385.  


ORDER

Service connection for a right ear hearing loss disability under 38 C.F.R. § 3.385 is denied.  

Service connection for a left ear hearing loss disability under 38 C.F.R. § 3.385 is granted.  


REMAND

In a rating decision in September 2013, the RO granted service connection for gout and assigned an initial rating of 20 percent, effective March 1, 2006.  In April 2014, the Veteran's represented expressed disagreement with the assigned 20 percent rating.  




As the RO has not yet issued a statement of the case, the Board is compelled to remand the claim to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following:  

Furnish the Veteran and his representative a statement of the case on the initial rating for gout.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


